Citation Nr: 1526193	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dependency and indemnity compensation (DIC) benefits based on cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Army from October 1951 to June 1954, as well as in the Army Reserve.  The appellant is the widow of the Veteran, who died in October 1990. 
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claim of service connection for cause of the Veteran's death.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's wife essentially contends that the Veteran has had his diabetes, listed as the cause of his death on one of his death certificates, since service when he fell unconscious during active duty and was subsequently treated while in Korea.  See January 2009 claim.

First, while the Veteran's active duty service treatment records were found to be destroyed in a fire, a certificate in the claims file indicates that the Veteran served in the Army Reserve from June 1954 to October 1959.  Personnel records therefore should be obtained to verify the Veteran's service.  Any service treatment records from that time period should also be requested from the appropriate repository as records requests were previously only made for active duty service.  

Next, a letter in June 1984 from the Social Security Administration (SSA) indicated that the Veteran received social security benefits.  Therefore, upon remand Social Security records should be requested.  

Next, while one death certificate from November 1990 on record noted that the Veteran's cause of death was chronic renal failure, another one issued in January 2003 indicates his cause of death was diabetes.  Upon remand, any outstanding treatment records should be obtained, including those contemporaneous to his death.

Finally, the Veteran's wife indicated in lay statements that the Veteran fell unconscious and "lost his breath," during a bomb attack in Korea which she believes was indicative that he had diabetes at that time.  See e.g. February 2010 lay statement.  The Veteran is competent to report her husband telling her that he fainted in service.  Therefore, upon remand, after the above development, an appropriate VA medical opinion addressing whether diabetes mellitus or chronic renal failure was first manifest in service and or is otherwise related thereto is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the appropriate repository, any outstanding personnel records and service treatment records, including from possible Army Reserve service from June 1954 to October 1959.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

3. Request that the appellant identify any outstanding medical records, including those from VA and non-VA facilities, pertaining to the treatment of diabetes mellitus and renal disease dating from June 1954.  If she wishes assistance from VA in obtaining non-VA records, she should complete and return any necessary authorization forms.  

4.  Obtain a medical opinion, from a clinician with the appropriate expertise, to determine the nature and etiology of the deceased Veteran's diabetes and chronic renal failure.  The clinician should review the electronic records on Virtual VA and VBMS and should note that review in the examination report.

Based on a review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the deceased Veteran's diabetes or renal failure is related to active service from October 1951 to June 1954 or was incurred or aggravated beyond the natural progress during a period of active duty for training with the Army Reserve thereafter.  

In providing this opinion, the examiner's attention is directed to the appellant's credible statements that Veteran told her that he fainted during service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

5.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




